UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6267


RICHARD DEBLOIS,

                Petitioner – Appellant,

          v.

GREGG L. HERSHBERGER, Warden, RCI; THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND, Douglas F. Gansler,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-01156-CCB)


Submitted:   May 25, 2011                  Decided:   June 3, 2011


Before KEENAN, and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard DeBlois, Appellant Pro Se.  Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard DeBlois seeks to appeal the district court’s

order denying his 28 U.S.C. § 2254 (2006) petition.    We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on October 21, 2010.     The notice of appeal is deemed filed on

January 13, 2011. *     Because DeBlois failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately




     *
       DeBlois states in this court that he gave his notice of
appeal to prison officials for mailing on February 24, 2011.
That date is clearly erroneous, as this court received the
appeal on January 18, 2011. For the purpose of this appeal, we
give DeBlois the benefit of the earlier dated stamped on the
notice by prison officials: January 13, 2011. Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                 2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3